




EXHIBIT 10.6

CRM LICENSE AGREEMENT

This CRM License Agreement (the “Agreement”), which is agreed to be effective as
hereinafter provided, is by and between St. Jude Medical, Inc., a Minnesota
corporation having its principal place of business at One Lillehei Plaza, St.
Paul, Minnesota, 55117 (“St. Jude”), and Boston Scientific Corporation, a
Delaware corporation having its principal place of business at One Boston
Scientific Place, Natick Massachusetts, 01760-1537 (“BSC”).

RECITALS

A.           BSC and/or certain of its Affiliates, on the one hand, and St. Jude
and/or certain of its Affiliates, on the other hand, are adverse parties in the
following currently pending litigation matters, which are being terminated
pursuant to a Settlement Agreement by and between BSC and certain of its
Affiliates, on the one hand, and St. Jude and certain of its Affiliates, on the
other hand, dated July 29, 2006 (the “Settlement Agreement”):

1) Pacesetter, Inc. v. Cardiac Pacemakers, Inc., et al., Case No. 02-1337
DWF/SRN (D. Minn.) (the “Minnesota Pacesetter Case”);

2) Cardiac Pacemakers, Inc., et al., v. St. Jude Medical, Inc., et al., Civil
Action No. 04-1016 JMR/FLN (D. Minn.) (the “Minnesota CPI Case”); and

5) Pacesetter, Inc. et al. v. Intermedics, Inc. et al., Case No. CV 06-3166
GHK(FFMx) (C.D. Cal.) (the “California case”).

 

B.           St. Jude and BSC and/or certain of their respective Affiliates are
engaged in, inter alia, the design, development, manufacture, and sale of CRM
Products.

C.           St. Jude and BSC and/or certain of their respective Affiliates own
or hold certain Licensed Patents and rights under Sublicensable Patents relating
to CRM Products.

D.          Pursuant to the Settlement Agreement, St. Jude and BSC have agreed
to terminate the Minnesota Pacesetter Case, the Minnesota CPI Case, and the
California case and have agreed to enter into a cross licensing of certain
rights under the Licensed Patents and Sublicensable Patents.

Now therefore, in consideration of the covenants and agreements set forth herein
and for valuable consideration receipt of which is hereby acknowledged, St. Jude
and BSC mutually agree as follows:

 

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


ARTICLE I

Definitions of Certain Terms

For the purposes of this Agreement, the following capitalized terms shall have
the meaning specified below. In addition, whenever used in the Agreement,
“include,” “includes,” and “including” shall be deemed to be followed by
“without limitation,” whether or not it is followed by such words.

Section 1.01. Affiliate. “Affiliate” means any person or entity that controls or
is controlled by or is under common control with St. Jude or BSC on the
Effective Date or at any time thereafter. For purposes of this Section 1.01,
ownership, directly or indirectly, of more than fifty percent (50%) of the
capital stock or other comparable ownership interest of the corporation or
entity carrying the right to vote for or appoint directors or their equivalent
(if not a corporation) shall constitute control thereof. “Affiliate” of a third
party means a person or entity that controls, is controlled by, or under common
control with, such third party. Without in any way limiting the foregoing,
“Affiliates” of St. Jude include Pacesetter, Inc., St. Jude Medical AB, and St.
Jude Medical S.C., Inc. and “Affiliates” of BSC include Guidant Corporation,
Cardiac Pacemakers, Inc., Guidant Sales Corporation, and Intermedics, Inc.

Section 1.02. CRM Products. “CRM Products” means devices for monitoring or
electrically stimulating or shocking the heart which are suitable for chronic
implantation, in whole or in part, by or with human patients. The term “CRM
Products” includes, without limitation: cardiac pacemakers, antitachycardia
pacemakers, cardiac resynchronization therapy systems, cardioverters, and
defibrillators, including combinations thereof; loop recording systems,
implantable cardiac monitoring systems, implantable hemodynamic monitoring
systems, pulse generators and other waveform generators for such devices;
cardiac lead implant catheters and associated tools; leads, electrodes, sensors,
capacitors, batteries, power sources, and all other components for such devices;
mechanisms for coupling such generators in a stimulating, shocking, sensing, or
monitoring relationship to the heart; and data dispensing, processing, and
gathering systems for such devices, including programmers, pacing system
analyzers, defibrillation system analyzers, testers, encoders, decoders,
transtelephonic and other remote monitoring systems and services for use with
implantable devices, transmitters, receivers, and computer software-controlled
systems, and including the software. The term “CRM Products” excludes, by way of
example and not limitation, nerve stimulators (unless used for cardiac therapy),
bone growth stimulators, drug release pumps, cardiac pumps, artificial hearts,
prosthetic heart valves, catheter ablation devices, imaging systems, catheter
location systems, apparatus for revascularization or correction of other
physical defects in heart tissue, arrhythmia mapping devices (except as part of
an implantable cardiac therapy or monitoring device), angioplasty devices and
EKG monitors (other than cardiac stimulation device programmers or other
telemetry devices for use with implantable pulse generators or cardiac monitors)
which are standalone, non-ambulatory and not intended for transtelephonic or
other remote monitoring.

Section 1.03. Licensed Patents.

(a)          “Licensed Patents” means any and all patents relating to CRM
Products (including the manufacture or use thereof), which are (i) owned
(whether by development, acquisition, or otherwise) by St. Jude or its
Affiliates as of the Effective Date or BSC or its Affiliates as of the Effective
Date and have a priority date on or before the Effective Date or (ii) licensed
to St. Jude or its Affiliates or BSC or its Affiliates as of the Effective Date
under licenses or other agreements,


--------------------------------------------------------------------------------


and which permit St. Jude or its Affiliates or BSC or its Affiliates to grant
licenses or sublicenses, in each case without any right in a non-Affiliated
third party to receive royalties or any other continuing payments to maintain
the license or other agreement in effect, which are within the scope of the
following class: all patents issued in any country from patent applications
filed as of the Effective Date including all patents maturing from continuation,
continuation-in-part, divisional, and reissue applications, or reexaminations of
such patents and patent applications, and further including all patents which
are counterparts of such patents or patent applications which are described in
this Section 1.03, regardless of whether such patent matures from a convention
or non-convention patent application, and any other substitution, renewal,
extension, addition, utility model, or other patent, non-U.S. or U.S., which
claims priority based on such a patent application.

(b)          Notwithstanding the foregoing, the term “Licensed Patents”
specifically excludes the ** Patents and the ** Patents.

(c)          Notwithstanding the foregoing, the term “Licensed Patents”
specifically excludes Sublicensable Patents.

(d)          Notwithstanding the foregoing, the term “Licensed Patents”
specifically excludes the patents listed on Exhibit A which are or will be
subject to licensing restrictions being negotiated with a third party.

Section 1.04. Sublicensable Patents.

(a)          “Sublicensable Patents” shall mean patents and patent applications,
both U.S. and non-U.S., which relate to CRM Products and which are the subject
of licenses or assignments or other agreements with non-Affiliated third parties
in force as of the Effective Date and which licenses or assignments or other
agreements (a) convey rights to St. Jude or its Affiliates or BSC or its
Affiliates as licensee or assignee or grantee, including the right to grant
sublicenses or licenses, and further (b) (i) require the payment of royalties or
any other continuing payments either for use of the patents or patent
applications or to maintain the license or assignment or other agreement in
effect or (ii) have other licensing restrictions such as field of use
restrictions.

(b)          Without limiting the foregoing, the term “Sublicensable Patents”
specifically includes, but is not limited to, all present patents and patent
applications listed on Exhibit B of this Agreement. The parties believe that
Exhibit B is a complete listing of their respective U.S. patents and patent
applications within the foregoing definition of Sublicensable Patents which are
in existence as of the Effective Date, and any errors, overinclusions or
omissions from Exhibit B will be deemed to be inadvertent and not a material
breach. Present foreign patents and applications, including foreign counterparts
of U.S. patents and patent applications listed on Exhibit B, have intentionally
not been included in Exhibit B but are deemed to be Sublicensable Patents if
they are covered by the foregoing definition in this Section 1.04.

(c)          Notwithstanding the foregoing, the term “Sublicensable Patents”
excludes the Mirowski-Owned Patents.

Section 1.05. Mirowski-Owned Patents. “Mirowski-Owned Patents” shall mean all
patent rights that are the subject of the Amended and Restated Exclusive License
Agreement dated January 28, 2004, by and between Guidant Corporation and
Mirowski Family Ventures, LLC (“MFV”), a limited liability company organized
under the laws of the State of Maryland (the “MFV Exclusive License”).

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


Section 1.06. ** Patents. “** Patents” shall mean those patents and patent
applications, and all patents and patent applications claiming priority
therefrom, ** as set forth in Exhibit C.

Section 1.07. ** Patents. “** Patents” shall mean those patents and patent
applications, and all patents and patent applications claiming priority
therefrom, ** as set forth in Exhibit D. The ** Patents shall include the
sublicensable patents and patent applications of ** listed in Exhibit D.

Section 1.08. Effective Date. “Effective Date” shall mean July 29, 2006.

ARTICLE II

Cross License; Covenant Not to Sue

Section 2.01. License. Subject to the terms, conditions, and limitations set
forth herein:

(a)          St. Jude grants (and will cause its Affiliates to grant) to BSC and
its Affiliates a non-exclusive, irrevocable, perpetual, fully paid-up worldwide
license or sublicense, as the case may be, without the right to sublicense,
under all Licensed Patents of St. Jude (and its Affiliates) to make, have made,
use, sell, have sold, offer to sell, distribute, have distributed, and otherwise
dispose of CRM Products, including supplying or causing to be supplied
components thereof for use therein, and further including importing CRM
Products, including components thereof for use therein, into any jurisdiction
where Licensed Patents of St. Jude (or its Affiliates) are effective.

(b)          BSC grants (and will cause its Affiliates to grant) to St. Jude and
its Affiliates, a non-exclusive, irrevocable, perpetual, fully paid-up,
worldwide license or sublicense, as the case may be, without the right to
sublicense, under all Licensed Patents of BSC (and its Affiliates) to make, have
made, use, sell, have sold, offer to sell, distribute, have distributed, and
otherwise dispose of CRM Products, including supplying or causing to be supplied
components thereof for use therein, and further including importing CRM
Products, including components thereof for use therein, into any jurisdiction
where Licensed Patents of BSC (or its Affiliates) are effective.

(c)          If any party has CRM Products made for it under the above license
grant, such CRM Products must bear its or one of its Affiliates’ trade names or
trademarks; however, such CRM Products may bear third-party trade names or
trademarks for materials or components used in such CRM Products.

(d)          The licenses granted in this Section 2.01 shall be irrevocable
except for the specific right to terminate described in Section 9.02, below.

Section 2.02. Option to Obtain Sublicense on Sublicensable Patents. It is the
intent of each party to afford the other party and its Affiliates the
opportunity to obtain sublicenses under the Sublicensable Patents. Accordingly:

(a)          St. Jude grants (and will cause its Affiliates to grant) to BSC and
its Affiliates the right and option until sixty (60) days following the
termination of this Agreement to obtain sublicenses under one or more of the
Sublicensable Patents. Upon written request by BSC to St. Jude, St. Jude will
inform BSC of the provisions of the agreement or license with a third party
conveying rights in a particular Sublicensable Patent to St. Jude or its
Affiliates, and shall make available to BSC and its Affiliates a non-exclusive,
non-transferable license affording them the most favorable terms and conditions
permissible to sublicensees under such agreement or license with such third
party (but in no event under terms more favorable than those of St. Jude or its
Affiliates).

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


(b)          BSC grants (and will cause its Affiliates to grant) to St. Jude and
its Affiliates the right and option until sixty (60) days following the
termination of this Agreement to obtain sublicenses under one or more of the
Sublicensable Patents. Upon written request by St. Jude to BSC, BSC will inform
St. Jude of the provisions of the agreement or license with a third party
conveying rights in a particular Sublicensable Patent to BSC or its Affiliates,
and shall make available to St. Jude and its Affiliates a non-exclusive,
non-transferable license affording them the most favorable terms and conditions
permissible to sublicensees under such agreement or license with such third
party (but in no event under terms more favorable than those of BSC or its
Affiliates).

(c)          It is the intention of the parties under this Section 2.02 that a
party acquiring a sublicense under Sublicensable Patents be required to make
only current payments based on current usage and that no previously paid “front
end” payments be recovered by the sublicensor under such sublicensing
arrangement. Notwithstanding any contrary foregoing provisions, if the party
elects to obtain a sublicense thereunder and the license or assignment granted
to the sublicensor requires ongoing minimum payments to maintain the license or
assignment, payments by the sublicensor for the right to grant a sublicense or
option to sublicense, or if the sublicensor is required to pay to the original
licensor or assignor amounts based on the sublicensor’s or its sublicensee’s
current usage, then the sublicensor may require under the sublicensing
arrangement that its sublicensee pay the amounts required for the grant of the
sublicense or option to sublicense as well as a pro rata portion of such minimum
payments under the original license or such usage payments due from the
sublicensor, with each party’s respective pro rata amount based upon the volume
of their respective sales of products covered by the original license agreement.
The obligation to pay a pro rata share of minimum royalty does not apply to a
minimum royalty required to maintain an exclusive license under a Sublicensable
Patent unless otherwise agreed.

 

(d)

This Section 2.02 shall not apply to the ** Patents.

Section 2.03. Royalty Payments to Third Parties. Any royalty payments required
to be made to the owner of a patent sublicensed in the future in accordance with
this Agreement shall be made, if permissible under the applicable license
agreement and if acceptable to the sublicensor, directly by the sublicensee to
such owner in accordance with the terms of the applicable license agreement.
Unless otherwise required by the applicable license agreement, questions
regarding the applicability, validity, or enforceability of any patent
sublicensed in accordance with this Agreement shall be resolved by the owner of
the sublicensed patent and the sublicensee. The sublicensor of such patent shall
have the right in its discretion to participate in any such discussions or
negotiations between the owner of the sublicensed patent and the sublicensee. In
any event, the sublicensee shall keep the sublicensor fully informed of all
discussions and negotiations between such sublicensee and the owner of the
sublicensed patent. Any dispute arising between the sublicensor and sublicensee
of any such patent shall be resolved by alternative dispute resolution as
provided in Article 8 of this Agreement.

Section 2.04. Rights under Section 2.02 Subject to Continued Payment of
Royalties. In the event that either party fails in any material respect to pay
to the other party (or to the licensor of a Sublicensable Patent, as the case
may be) royalties required under this Agreement, and such failure is not cured
within sixty (60) days of written notice to the defaulting party of such
failure, then all license rights of the defaulting party under Section 2.02 of
this Agreement, with respect only to the particular patent or patents in
dispute, shall terminate. Such a termination shall in no way affect or impair
the rights of the other party under such Section 2.02.

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


Section 2.05. Regarding OEM Activities. The licenses granted or to be granted
under this Article II shall not be used in such a way as to manufacture CRM
Products on an original equipment manufacturer (“OEM”) basis for any person or
entity other than St. Jude and its Affiliates or BSC and its Affiliates. The
licenses granted or to be granted under this Article II shall apply to and for
the benefit of CRM Products manufactured by a party to this Agreement for a
third party who is licensed under the appropriate patents of the other party to
this Agreement where, and to the extent that, the third party’s license permits
such third party to “have made” such CRM Products for such third party. Nothing
in this Agreement shall preclude the use of the licenses granted or to be
granted under this Article II by a party or its Affiliate for the purpose of
having CRM Products manufactured by a third party on an OEM basis for such party
or its Affiliate; provided, however, that such CRM Products must bear the
trademark or trade name of such party or its Affiliate. Notwithstanding the
foregoing, such CRM Products may bear third-party trade names or trademarks for
materials or components used in such CRM Products.

Section 2.06. Option To Sublicense Mirowski-Owned Patents. BSC grants (and will
cause its Affiliates to grant) to St. Jude and its Affiliates an irrevocable,
perpetual right and option to obtain a sublicense under the Mirowski-Owned
Patents. Upon written notice by St. Jude to BSC of St. Jude’s election to
exercise the option granted in this Section 2.06, St. Jude and its Affiliates
shall have a non-exclusive, non-transferable (except as permitted by Section
9.02, below) worldwide license under the Mirowski-Owned Patents effective as of
the date such written notice is deemed to have been given under Article 6 of
this Agreement. Any sublicense granted as a result of this Section 2.06 shall
afford St. Jude the most favorable terms and conditions permissible to
sublicensees under the MFV Exclusive License (but shall in no event require BSC
or its Affiliates to make any payments on behalf of St. Jude or its Affiliates).

Section 2.07.       ** and ** Patents. It is the intent of each party to afford
the other party and its Affiliates the rights provided below regarding the **
Patents and the ** Patents. Accordingly:

(a)          BSC grants (and will cause its Affiliates to grant) to St. Jude and
its Affiliates the right and option for a period of thirty (30) months from the
Effective Date to obtain a non-exclusive, worldwide, non-transferable,
royalty-bearing license under the ** Patents. Should St. Jude opt to acquire
such license, St. Jude shall pay to BSC on no less than a quarterly basis a
royalty of ** percent (**%) of the net revenue received for the sale of each St.
Jude product that utilizes the ** Patents. St. Jude’s royalty obligation under
this Section 2.07(a) shall commence as of the date of the first sale of a St.
Jude product that utilizes the ** Patents and shall continue for a period of
five (5) years thereafter, at which point St. Jude’s license under the **
Patents will convert to a non-exclusive, non-transferable, irrevocable,
perpetual, fully-paid up, worldwide license.

(b)          If, and only if, St. Jude exercises its option for a license under
the ** Patents pursuant to Section 2.07 (a), above, St. Jude shall grant (and
will cause its Affiliates to grant) to BSC and its Affiliates the right and
option until the expiration of thirty (30) months from the Effective Date or
ninety (90) days from the date St. Jude exercises its option under Section 2.07,
whichever is later in time, to obtain a non-exclusive, worldwide,
non-transferable, royalty-bearing license under the ** Patents. Such sublicense
to the ** Patents shall, if requested by BSC, include a sublicense to the
patents and patent applications of ** listed in Exhibit D, and shall be subject
to the terms of the license agreement between ** and **. Should BSC opt to
acquire such license, BSC shall pay to St. Jude on no less than a quarterly
basis a royalty of ** percent (**%) of the net revenue received for the sale of
each BSC product that utilizes the ** Patents. BSC’s royalty

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


obligation under this Section 2.07(b) shall commence as of the date of the first
sale of a BSC product that utilizes the ** Patents and shall continue for a
period of five (5) years thereafter, at which point BSC’s license under the **
Patents will convert to a non-exclusive, non-transferable, irrevocable,
perpetual, fully-paid up, worldwide license.

(c)          Should St. Jude not exercise its option for a license under the **
Patents pursuant to Section 2.07(a), above, St. Jude agrees that it will enter
into good faith negotiations with BSC for the grant of a license to BSC and its
Affiliates under the ** patents should BSC desire such a license.

Section 2.08. Certain Conditions, Limitations and Understandings. The licenses
and sublicenses granted under this Agreement are expressly made subject to the
following conditions, limitations and understandings:

(a)          The licenses are personal to the parties hereto, and are
nonassignable and nontransferable, except as set forth in Section 9.02 below.

(b)          The parties and their Affiliates shall have the right, in their
sole and absolute discretion, to control the maintenance, abandonment,
extension, and licensing of their own patents including the Licensed Patents and
Sublicensable Patents; provided however, that no such license or other transfer
of interest shall in any manner abridge the rights of the other party granted
under this Agreement.

(c)          The owner or exclusive licensee of a Licensed Patent or
Sublicensable Patent shall have the right to enforce, or not to enforce, its
Licensed Patents or Sublicensable Patents in its sole and absolute discretion
against all persons and organizations other than a party or Affiliate of a party
hereto.

(d)          The licenses granted herein shall not extend to any technical
know-how or design information, manufacturing, marketing, and/or processing
information or know-how, designs, drawings, mask works, specifications, software
source code, algorithms, clinical data, or other documents directly or
indirectly pertinent to the use of the Licensed Patents or Sublicensable
Patents, or to the use of any trademarks or trade names, service marks, or
software copyrights or other copyrights (including copyright registrations) of
any party, and the parties acknowledge that there is no obligation upon any
party or its Affiliates to provide such information, know-how, designs,
drawings, mask works, specifications, software source code, algorithms, clinical
data, or other documents.

(e)          Except as otherwise expressly provided in this Agreement, all
licenses are granted for the life of the covered patents.

(f)           Licenses and sublicenses under Sublicensable Patents will only be
granted to the extent the grantor has the right to grant such licenses and
sublicenses.

(g)          All licenses and sublicenses required to be granted by Affiliates
under this Agreement shall be subject to the terms and conditions set forth in
this Agreement, except as may be otherwise provided in Section 2.02 relating to
Option to Obtain Sublicense on Sublicensable Patents.

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


(h)           Any assignment or other transfer by a party or its Affiliate of
that entity’s interest in (i) a Licensed Patent or (ii) a Sublicensable Patent
in which the other party and its Affiliates has exercised the option to obtain a
sublicense as provided in Section 2.02 above shall be made subject to the rights
of the other party and its Affiliates under this Agreement.

(i)           Any license extended to an Affiliate shall continue only so long
as “Affiliate” status is maintained, or as permitted pursuant to the other
party’s consent.

Section 2.09. Covenant Not to Sue.

(a)          St. Jude and its Affiliates hereby covenant not to sue BSC and its
Affiliates, their respective successors, assigns, affiliated entities,
directors, officers, shareholders, and legal representatives, distributors,
resellers, customers, and end users for the alleged infringement of patent or
other intellectual property rights that are acquired or licensed by St. Jude
and/or its Affiliates after the Effective Date with respect to any CRM Products
that are commercially marketed or sold anywhere in the world as of the Effective
Date.

(b)          BSC and its Affiliates hereby covenant not to sue St. Jude and its
Affiliates, their respective successors, assigns, affiliated entities,
directors, officers, shareholders, and legal representatives, distributors,
resellers, customers, and end users for the alleged infringement of patent or
other intellectual property rights that are acquired or licensed by BSC and/or
its Affiliates after the Effective Date with respect to any CRM Products that
are commercially marketed or sold anywhere in the world as of the Effective
Date.

(c)          This Section 2.09 shall not apply to the Mirowski-Owned Patents,
the ** Patents, the ** Patents, or the patents listed on Exhibit A.

ARTICLE III

Representations, Warranties and Limitations

Section 3.01. Certain Representations and Warranties.

(a)          Each party represents and warrants to the other party as follows
and acknowledges that each of the following representations and warranties has
been relied upon by the other party and is material to the other party’s
decision to enter into the Agreement: each party hereto has the requisite power
and authority, corporate and otherwise, to execute and perform the Agreement, to
grant the licenses, sublicenses, and option to obtain licenses and sublicenses
provided for herein, and, except as provided in this Section 3.01, to cause such
party’s Affiliates to execute and perform the Agreement and to grant the
licenses, sublicenses, and option to obtain licenses and sublicenses provided
for herein.

(b)          To the extent that a party shall lack the requisite authority to
cause an Affiliate of such party to execute or perform this Agreement or to
grant the licenses or option to obtain sublicenses as provided in this
Agreement, then such party shall defend, indemnify, and hold harmless the other
party and its Affiliates, and all officers, directors, employees, attorneys,
agents, successors, and assigns of the other party and its Affiliates, against
any and all legal expenses, costs, and judgments arising from claims,
controversies, demands, rights, disputes, grievances, or causes of action that
would have been avoided had such party caused such Affiliate to execute or
perform the Agreement or to grant the licenses or option to obtain sublicenses
as provided in this Agreement.

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


(c)          BSC (and its Affiliates) represents and warrants that Eli Lilly and
Company does not hold any rights in the Licensed Patents, the Sublicensable
Patents or the Mirowski-Owned Patents, and has no claims or causes of action
against St. Jude and its Affiliates arising therefrom. BSC shall defend,
indemnify, and hold harmless St. Jude and its Affiliates, and all officers,
directors, employees, attorneys, agents, successors, and assigns of St. Jude and
its Affiliates, against any and all legal expenses, costs, and judgments arising
from any claims, controversies, demands, rights, disputes, grievances, or causes
of action that Eli Lilly and Company asserts relating to the Licensed Patents,
the Sublicensable Patents or the Mirowski-Owned Patents.

(d)          Neither party hereto is a party to any license, agreement or other
instrument which would prohibit the granting of the licenses or option to obtain
sublicenses granted herein.

Section 3.02. Disclaimers. Nothing contained in this Agreement shall be
construed as:

(a)          A warranty or representation by any party hereto as to the
validity, scope, or enforceability of any Licensed Patents or Sublicensable
Patents; or

(b)          A warranty or representation by any party hereto that anything
made, used, sold, or otherwise disposed of under any license granted in this
Agreement is or will be free from infringement of patents of third parties; or

(c)          An obligation to bring or prosecute actions or suits against third
parties for patent infringement, or as an agreement by the parties to assist
each other in any manner in the defense of any claim of infringement brought by
a third party; or

(d)          An obligation to file or prosecute any patent application, to
secure the grant of any patent or any reissue or extension thereof, or to pay
any maintenance fee or annuity or tax or take any other steps to maintain any
patent; or

(e)          A representation, warranty, or extension of warranties of any kind,
expressed or implied, or an assumption of responsibility by any party with
respect to the use, sale, or other disposition by the other party or its agents,
representatives, distributors, or users of products incorporating or made by use
of inventions licensed under this Agreement.

Section 3.03. Limitations. Each party shall be responsible for its design,
manufacture, instructions for use, quality control, and all safety-related
activities relating to its own products, whether or not manufactured under
license from the other party’s Licensed Patents or Sublicensable Patents, and
shall not be responsible for the products of the other party, the other party’s
Affiliates, or any other party or person.

ARTICLE IV

Termination of Agreement

Section 4.01. Termination of Agreement. This Agreement shall be effective as of
the Effective Date and shall continue in force and effect until the expiration
of the last to expire of the patents licensed and sublicensed pursuant to the
provisions of this Agreement.


--------------------------------------------------------------------------------


ARTICLE V

Confidentiality/Publicity Concerning Agreement

Section 5.01. Confidentiality/Publicity Concerning Agreement. It is intended
that, to the extent possible, the terms of this Agreement remain confidential.
No party or any Affiliate of a party shall originate any publicity, news
release, or other such general public announcement or make any other disclosure
to any third party regarding the terms of this Agreement without the express
written consent of the other party (without limitation, the foregoing provision
is not intended to limit communications deemed reasonably necessary or
appropriate by a party or its Affiliate to its employees, shareholders,
directors, officers, accountants, auditors and legal counsel). Notwithstanding
the foregoing provision, the parties and their respective Affiliates shall not
be prohibited from making any disclosure or release that is required by law,
court order, or applicable regulation, or is considered necessary by counsel to
fulfill an obligation under securities laws or the rules of the New York Stock
Exchange or other applicable stock exchange or to protect any intellectual
property right in any territory so long as the disclosing party provides notice
to the other party at least five (5) business days prior to such disclosure.
However, the parties agree that, with regard to any required disclosure to the
Securities and Exchange Commission regarding this Agreement or the fact that it
has been executed that is made on or around the Effective Date, prior notice to
the other party shall not be required.

ARTICLE VI

Notice

Section 6.01. Notice. Any notice or other communication to be made pursuant to
this Agreement shall be sent to the other party at its address listed below or
at such other address such party may hereinafter designate to the other party in
writing:

If to BSC:

President and CEO

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

 

with a copy to:

General Counsel

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Facsimile No.: (508) 650-8956

 

If to St. Jude:

President and CEO

St. Jude Medical, Inc.

One Lillehei Plaza

St. Paul, MN 55117

Facsimile No.: (651) 481-7690


--------------------------------------------------------------------------------


with a copy to:

General Counsel

St. Jude Medical, Inc.

One Lillehei Plaza

St. Paul, MN 55117

Facsimile No.: (651) 481-7690

Notice shall be deemed to have been given (i) at the expiration of two (2)
business days from the date of delivery by a facsimile transmission, provided a
copy is deposited postage prepaid for delivery with the postal service or given
for delivery to an express courier service on the same date as the sending of
the facsimile, or (ii) ten (10) business days from the date the communication is
deposited postage prepaid with the postal service or given to an express courier
service, unless actual receipt of the notice at an earlier date is established.
Without limitation of the foregoing, a written receipt signed by the addressee
or its duly appointed representative situated at the addresses set forth
hereinabove shall constitute sufficient evidence of service. Either party may
change its address and facsimile information by written notice given in
accordance with the provisions of this Section.

ARTICLE VII

Loss of Patents

Section 7.01. Loss of Patents. The loss of any patent(s) or patent
application(s) embraced by the term “Licensed Patents” or “Sublicensable
Patents” by any party hereto, through abandonment, failure to renew, declaration
of invalidity, or otherwise, shall not be cause to terminate this Agreement or
the licenses granted hereunder with respect to all other Licensed Patents or
Sublicensable Patents and such loss, or any declaration of noninfringement,
invalidity, or unenforceability, shall not be deemed a failure of consideration.

ARTICLE VIII

Alternative Dispute Resolution

Section 8.01. Alternative Dispute Resolution.

(a)          Any dispute concerning whether any party’s actions are licensed
under Article II of this Agreement, that is not resolved by negotiation as
provided in subsection (c) of this Section 8.01 shall be resolved by binding
Alternative Dispute Resolution (“ADR”) in the manner described in Exhibit E.

(b)          Any dispute that arises out of or relates to this Agreement,
including an alleged breach of this Agreement but excluding any dispute within
the scope of subsection (a) of this Section 8.01, between (i) St. Jude or a St.
Jude Affiliate and (ii) BSC or a BSC Affiliate that is not resolved by
negotiation as provided in subsection (c) of this Section 8.01 shall be resolved
by binding Alternative Dispute Resolution (“ADR”) in the manner described in
Exhibit F.

(c)          The parties recognize that a bona fide dispute may arise from time
to time as to certain matters that relate to this Agreement. In all such
instances, any party may, by written notice to the other party, have such
dispute referred to their respective employees designated below or


--------------------------------------------------------------------------------


their successors, for attempted resolution by good faith negotiations within
sixty (60) days after such notice is received. Such designated employees are as
follows:

For BSC:

General Counsel

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Facsimile No.: (508) 650-8956

For St. Jude:

General Counsel

St. Jude Medical, Inc.

One Lillehei Plaza

St. Paul, MN 55117

Facsimile No.: (651) 481-7690

 

Any settlement reached by the parties under this Section 8.01 (c) shall not be
binding until reduced to writing and signed by authorized officers of BSC and
St. Jude. If the designated employees are unable to resolve such dispute within
such sixty-day period, any party may invoke the other ADR provisions of this
Section 8.01.

ARTICLE IX

General Provisions

Section 9.01. Modification. The Agreement may not be modified, changed, or
terminated orally. No change, modification, addition, or amendment shall be
valid unless given in a writing expressly indicating an intent to modify the
Agreement and duly executed by the parties.

Section 9.02. Assignment and Transfer. The licenses and other rights granted in
this Agreement shall be nonassignable and nontransferable except in connection
with the sale of a party’s CRM Products business (whether by the sale of all or
substantially all of a party’s assets or its subsidiaries’ assets related to CRM
Products, sale of stock of one or more subsidiary companies, merger, or
otherwise). Except as permitted herein, a purported transfer of the license or
other rights granted herein shall be null and void and shall give the other
party hereto the right to terminate the licenses granted to the transferring
party without terminating the licenses granted by the transferring party.
Subject to the foregoing, this Agreement shall be binding upon and inure to the
benefit of St. Jude, BSC, and their respective Affiliates and successors.

Section 9.03. Assurances. BSC shall in all events remain fully responsible for,
and shall assure its own and its Affiliates’ performance of, all of their
respective obligations under this Agreement, and St. Jude shall in all events
remain fully responsible for, and shall assure its own and its Affiliates’
performance of, all of their respective obligations under this Agreement.

Section 9.04. Entire Agreement.

Other than for the agreements listed in Exhibit G, hereto, which shall still
remain in full force and effect in accordance with their terms and conditions,
this Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes any and all


--------------------------------------------------------------------------------


negotiations, correspondence, understandings and agreements, whether written or
oral, between the parties respecting the subject matter hereof. Except for those
license agreements listed in Exhibit G, any license agreement covering any
Licensed Patents in existence between the parties prior to the Effective Date
shall be deemed terminated as of the Effective Date and superseded by this
Agreement.

Section 9.05. Governing Law. Recognizing that the laws within the United States
and international jurisdictions vary in their content and effect with respect to
similar subject matter, and that the parties desire uniformity and
predictability in interpretation and enforcement of this Agreement, the parties
have agreed to the following provisions regarding applicable law to govern this
Agreement: All matters affecting the interpretation, form, validity, and
performance of this Agreement shall be decided under the laws of the State of
Minnesota (without regard to principles of conflicts of laws), including its
procedural laws; provided, however, that (a) nothing in Minnesota state
procedural law shall be deemed to alter or affect the applicability of the
Federal Arbitration Act as governing arbitration of disputes as provided in this
Agreement, and (b) no Minnesota state arbitration laws or arbitration rules
shall be applicable.

Section 9.06. Force Majeure. No party (including any of its Affiliates) shall be
liable in damages for, nor shall this Agreement be terminable or cancelable by
reason of, any delay or default in any party’s performance hereunder if such
default or delay is caused by events beyond such party’s reasonable control
including, but not limited to, acts of God, action of any government or agency
thereof, war or insurrection, civil commotion, destruction of facilities or
materials by earthquake, fire, flood or storm, labor disturbances, epidemic, or
failure of public utilities or common carriers. The party (or Affiliates) so
affected shall give prompt notice to the other parties of such cause, and shall
take whatever reasonable steps are necessary to relieve the effect of such cause
as rapidly as possible. All parties (or Affiliates) agree to endeavor to resume
their performance hereunder if such performance is delayed or interrupted by
reason of force majeure.

Section 9.07. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed to be an original.

Section 9.08. Captions. The captions in this Agreement are intended solely as a
matter of convenience and are for reference only, and shall be given no effect
in the construction or interpretation of this Agreement.

Section 9.09. Severability of Provisions. Should any part or provision of this
Agreement be held unenforceable or in conflict with the law of any jurisdiction,
the validity of the remaining parts or provisions shall not be affected by such
holding.

Section 9.10. No Agency. At no time shall any party or its Affiliate hold itself
out to be the agent, employee, lessee, sublessee, partner, or joint venture
partner of the other party or its Affiliates. Nothing in this Agreement shall be
construed to create any relationship between the parties other than that of
licensor/licensee (or sublicensor/sublicensee) as provided in this Agreement. No
party or its Affiliates shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other party
or its Affiliates or to bind the other party or its Affiliates with regard to
any other contract, agreement, or undertaking with a third party.

Section 9.11. Further Assurances. At such time and from time to time on and
after the Effective Date upon request by a party, the other party will execute
and deliver or will cause to be


--------------------------------------------------------------------------------


executed and delivered, all such further acts, acknowledgments, and assurances
that may be reasonably required for carrying out the purposes of this Agreement.
Such further assurances may include, but not be limited to, an acknowledgment by
Affiliates of a party that such Affiliates are bound by the terms and provisions
of this Agreement or an acknowledgment that a particular patent is a Licensed
Patent or a Sublicensable Patent.

Section 9.12. Construction Against Waiver. No waiver of any term, provision, or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances shall be deemed to be or construed as a further or continuing waiver
of any such term, provision, or condition of this Agreement; nor shall any
failure to enforce any provision hereof operate as a waiver of such provision or
of any other provision.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate and duly attested by their corporate officers duly authorized for
this purpose.

  BOSTON SCIENTIFIC CORPORATION       By:    /s/   Paul W. Sandman     Executive
Vice President, Secretary
and General Counsel  


ATTEST:   By:    /s/   Lawrence J. Knopf    




  ST. JUDE MEDICAL, INC.       By:    /s/   Pamela S. Krop     Vice President,
General Counsel and Secretary  


ATTEST:   By:    /s/   James W.A. Ladner  



--------------------------------------------------------------------------------


Exhibit A

Exclusions from “Licensed Patents” Pursuant to Section 1.03(d)

 

U.S. Patents:

**

 

U.S. Patent Applications:

**

 

 











**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.

--------------------------------------------------------------------------------


Exhibit B

Sublicensable Patents

 

BSC Sublicensable Patents:

 

St. Jude Sublicensable Patents:

 

**  

 

U.S. Patents:

**

 

U.S. Patent Applications:

**

 

**  

 

U.S. Patents:

**

 

U.S. Patent Applications:

**

 

**

 

U.S. Patent No. **

 

**

 

U.S. Patent Applications:

**

 

**

 

U.S. Patent No. **

 

**

 

U.S. Patents:

**

 

**

 

U.S. Patents:

**

 

**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.


--------------------------------------------------------------------------------


**

 

U.S. Patents:

**

 

**

 

U.S. Patents:

**

 

 












**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.

--------------------------------------------------------------------------------


Exhibit C

** Patents

 

 

 

















**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.

--------------------------------------------------------------------------------


Exhibit D

** Patents

 

U.S. Patent Applications:

**

 

**

 

U.S. Patents:

**

 

U.S. Patent Applications:

**

 

 











**           The appearance of a double asterisk denotes confidential
information that has been omitted from the exhibit and filed separately,
accompanied by a confidential treatment request, with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934.

--------------------------------------------------------------------------------


Exhibit E

ADR Procedure Pursuant to Section 8.01(a)

 

1.            Upon the expiration of the 60-day period for good faith
negotiations pursuant to Section 8.01(c), any party may initiate arbitration
with the American Arbitration Association (“AAA”) by filing a Notice of
Arbitration pursuant to the then-existing AAA rules for commercial arbitration.
Should any provision of the applicable AAA rules conflict in any way with any
provision of this Agreement, this Agreement shall govern.

 

2.            Within twenty (20) days after filing the Notice of Arbtiration,
the parties shall appoint a single, neutral arbitrator. The arbitrator shall
have substantial experience in patent infringement litigation and in determining
whether a product embodies patent claims. If the parties are unable to agree on
the arbitrator within the time specified above, AAA will select a so-qualified
arbitrator within three (3) business days thereafter.

 

3.

The parties shall not be entitled to any discovery.

 

4.            Fifty (50) days after filing the Notice of Arbitration, each party
will submit to the arbitrator an opening brief, not to exceed 40 pages in
length, setting forth its position on the merits of the dispute. The text must
be spaced at least 24 points vertically and the font must be at least 12 points.
Claim charts regarding infringement, non-infringement, or invalidity, attached
to the brief as exhibits for the convenience of the arbitrator, will not count
towards the page limit.

 

5.            Eighty (80) days after filing the Notice of Arbitration, each
party will submit to the arbitrator a reply brief, not to exceed 40 pages in
length, setting forth its responses to the other party’s opening brief. The
reply brief may not raise any issues not already raised in the parties’ opening
briefs and must conform to the same spacing/font requirements as the opening
briefs.

 

6.            No more than one-hundred twenty (120) days after filing the Notive
of Arbitration, the arbitrator shall provide a written, reasoned decision to the
parties.

 










--------------------------------------------------------------------------------


Exhibit F

ADR Procedure Pursuant to Section 8.01(b)

 

1.            Upon the expiration of the 60-day period for good faith
negotiations pursuant to Section 8.01(c), any party may initiate arbitration
with the American Arbitration Association (“AAA”) by filing a Notice of
Arbitration pursuant to the then-existing AAA rules for commercial arbitration.
Should any provision of the applicable AAA rules conflict in any way with any
provision of this Agreement, this Agreement shall govern.

 

2.            Within twenty (20) days after filing the Notice of Arbtiration,
the parties shall appoint a single, neutral arbitrator. The arbitrator shall
have substantial experience in commercial licensing, preferably in the medical
devices industry. If the parties are unable to agree on the arbitrator within
the time specified above, AAA will select a so-qualified arbitrator within three
(3) business days thereafter.

 

3.            The parties shall be entitled to discovery as ordered by the
arbitrator; however, it is the intention of the parties that any such discovery
be limited in scope in order to reduce the cost and burden to the parties. The
arbitrator shall take this intention into account when ordering discovery so
that any discovery so ordered is narrowly-tailored to lead to relevant
information while minimizing the burden and cost of such discovery on the
parties.

 

4.            The arbitrator will be empowered to award specific performance of
the Agreement, as well as compensatory damages, costs, and attorneys’ fees to
the prevailing party, as the arbitrator deems appropriate. No punitive damages
of any kind shall be awarded.

 

5.           The arbitration shall be conducted in such a way that the
arbitrator issues a decision and award no later than six (6) months after
commencement of the arbitration.

 

 










--------------------------------------------------------------------------------


Exhibit G

Additional Agreements Still in Effect

 

“Agreement” between Pacesetter, Inc. and Intermedics, Inc. effective October 22,
1996

 

“License Agreement” between Pacesetter, Inc. and Sulzer Intermedics, Inc. having
an Effective Date of December 3, 1996

 


















--------------------------------------------------------------------------------